PER CURIAM:
The Circuit Court of Jackson County terminated the parental rights of J.C. ("Father") to J.C. ("Child") based on abandonment, failure to rectify the conditions that caused the family court to assume jurisdiction over Child, and Father's unfitness to be a party to the parent-child relationship. The trial court further found that termination of Father's parental rights was in the best interest of Child. Father appeals from that judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).